t c memo united_states tax_court estate of charles k russell deceased lavada s russell executrix and lavada s russell petitioners v commissioner of internal revenue respondent docket no filed date farley p katz and charles j muller iii for petitioners lewis j hubbard jr for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this case is before the court on petitioners’ motion for reasonable_litigation_costs under sec_7430 because of all section references are to the internal_revenue_code a sec_1 amended and all rule references are to the tax_court rules_of_practice and procedure concessions by respondent the sole issue now before us is the allowable_amount of recovery by petitioners for litigation costs under sec_7430 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in san antonio texas background in the internal_revenue_service irs levied upon an individual_retirement_account ira owned by petitioner charles russell mr russell at the time of the levy mr russell's ira contained funds in the amount of dollar_figure though the statutory period of limitations had run under sec_6502 the irs still levied upon mr russell's ira account and applied the dollar_figure amount to a civil penalty assessed against mr russell on date following the levy mr russell continued to make payments to the irs with respect to the civil penalty on date mr russell filed form_843 claim_for_refund requesting a refund of all payments made to the irs on the grounds that collection of the civil penalty was barred by the expiration of the statutory period of limitations the irs refunded part of mr russell's payments but contended that sec_6511 limited any allowable refund to payments made within years before the filing of such claim the irs refund did not include the dollar_figure amount from mr russell's ira account respondent sent a notice_of_deficiency for the and tax years to petitioners respondent determined that the levy on mr russell's ira account resulted in a constructive distribution to petitioners of taxable_income in the amount of dollar_figure for the tax_year respondent further determined that petitioners earned interest_income for the and tax years in the amounts of dollar_figure and dollar_figure respectively which they failed to report and that petitioners had earned unreported wage income in the amount of dollar_figure for the tax_year respondent also determined an addition_to_tax under sec_6651 for the and tax years in their petition petitioners contested only the inclusion of dollar_figure in income for and the addition_to_tax under sec_6651 on that amount they contended that the levy did not constitute a constructive distribution to petitioners of taxable_income petitioners did not seek a redetermination of the deficiency and addition_to_tax for the tax_year mr russell died on date petitioner lavada s russell qualified as executrix of mr russell's estate on date because of petitioner lavada s russell's financial condition petitioners' counsel agreed that they would limit their fees to dollar_figure for the period beginning on date and ending on the resolution of petitioners' case in the tax_court prior to this agreement petitioners had been billed at an hourly rate for attorney’s fees incurred this case was called from the calendar for trial on date in san antonio texas counsel for the parties appeared and were heard at that time the parties filed a statement of stipulated settled issues in which respondent conceded the sole issue before this court petitioners then filed a motion for reasonable_litigation_costs on date and a supplemental declaration on date requesting an award of attorney’s fees in the amount of dollar_figure paralegal time in the amount of dollar_figure and expenses in the amount of dollar_figure petitioners claimed total litigation costs in the amount of dollar_figure discussion sec_7430 provides that in any court_proceeding brought by or against the united_states the prevailing_party may be awarded reasonable litigation and administrative costs to be a prevailing_party a taxpayer must establish that the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue present and that the taxpayer met the net_worth requirements of u s c section d b as in effect on date on the date the petition was filed sec_7430 a taxpayer will not be treated as a prevailing_party if the commissioner establishes that the commissioner's position was substantially justified sec_7430 in addition to obtain a judgment for reasonable litigation and administrative costs a taxpayer also must establish that he did not unreasonably protract the proceedings and with respect to litigation costs only that he exhausted the administrative remedies available to him within the internal_revenue_service sec_7430 and respondent concedes that petitioners have met the requirements of sec_7430 but contends that petitioners' claimed litigation costs are not reasonable and are in excess of the statutory rate sec_7430 defines reasonable_litigation_costs to include in part reasonable court costs and reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding except that such fees shall not be in excess of dollar_figure per hour unless the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding justifies a higher rate sec_7430 includes reasonable attorney’s fees in its definition of reasonable_administrative_costs an award of attorney’s fees should not be in excess of the fees agreed to by the taxpayer and his attorney and actually paid_or_incurred by the taxpayer see marre v united_states 38_f3d_823 5th cir prior to date petitioners were billed for hours of attorney time beginning date petitioners were billed a flat fee of dollar_figure which represented attorney’s fees through the period ending with the resolution of petitioners' case in the tax_court respondent contends that the statutory rate limit of dollar_figure should only be applied to the hours of attorney time billed for the period before date it is respondent's contention that petitioners should not recover attorney’s fees in excess of dollar_figure for the time period from date to the present because petitioners entered into an agreement with counsel to limit attorney’s fees charged for this time period to a flat fee of dollar_figure thus respondent contends that petitioners are entitled to total litigation costs in the amount of dollar_figure and that any additional_amount would be in excess of the amount of litigation costs allowed by sec_7430 we do not agree with respondent's contentions sec_7430 defines reasonable_litigation_costs to include reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding except that such fees shall not be in some of this time was charged at dollar_figure per hour hours and some of the time was charged at dollar_figure per hour hours this amount reflects the statutory rate of dollar_figure multiplied by the hours which were billed for the period prior to date and the dollar_figure flat fee for the period beginning date excess of dollar_figure per hour sec_7430 emphasis added respondent would bifurcate petitioners' attorney’s fees into two time periods and limit petitioners to the statutory rate for the period in which petitioner was specifically billed at an hourly rate in effect respondent would avail himself of the benefit of petitioners' fee agreement while assuming none of petitioners' burdens under the same agreement respondent's reliance on marre v united_states supra is misplaced in marre the taxpayer attempted to recover attorney’s fees greater than those incurred under a contingency agreement the present case is factually distinct from marre petitioners are seeking to recover litigation costs actually incurred and in an amount which is less than the statutory rate on average in reviewing the record we find that petitioners have shown that all of the costs incurred were related to this case we find that petitioners' claimed attorney expenses are not in excess of dollar_figure an hour and do not exceed costs actually incurred by petitioners we hold that petitioners are entitled to recover litigation costs in the amount of dollar_figure to reflect the concessions by the parties petitioners' counsel expended hours of attorney time in this case and charged dollar_figure this is equivalent to a charge of dollar_figure per hour an appropriate order and decision will be entered
